10
ll
12
13
14
15
[6
17
[8
19
20
21
22
23
24
25
26
27

Case 2:17-cv-00932-JLR Document 138-2 Filed 07/22/19 Page 1 of 3

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT GF WASHINGTON

AT SEATTLE
CYWEE GROUP LTD., CASE NO.: 2:17-cv-00932-JLR
Plaintiff, {PROPOSED] ORDER GRANTING
Vv. HTC’S UNOPPOSED MOTION TO
FILE UNDER SEAL

HTC CORPORATION; and HTC AMERICA, .
INC, NOTE ON MOTION CALENDAR:
Defendants. August 9, 2019

JURY TRIAL DEMANDED

 

HTC CORPORATION, and HTC AMERICA,
INC.,

Third-Party Plaintiffs,
v.

CY WEE MOTION GROUP LTD.,

Third-Party Defendant.

 

 

 

Having considered Defendants and Third-Party Plaintiffs HTC Corporation and HTC
America, Inc.’s (together, “HTC” or “Defendants”} Motion to File Under Seal, and all other
papers filed in support of the Motion, the Court finds that good cause exists to file the requested
materials under seal.

IT IS HEREBY ORDERED that HTC’s Motion to File Under Seal is GRANTED.

Accordingly, the materials listed below shall be filed under seal as follows:

[PRorosED] ORDER GRANTING , WILSON SONSINI GOODRICH & ROSATI
HTC’s MOTION To FILE UNDER SEAL . 701 Fifth Avenue, Suite 5100
. . Seattle, WA 98104-7036

Fax: (206) 883-2699

 

 
eS ~~ DH

ra
CS

i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27

 

 

Case 2'17-cv-00932-JLR Document 138-2 Filed 07/22/19 Page 2 of 3

], An unredacted version of HTC’s Opposition to CyWee Motion’s Renewed
Motion for Summary Judgment (“HTC’s Opposition”);

2. Exhibit 2 to the Declaration of James C. Yoon (the “Yoon Declaration”) in
Support of HT'C’s Opposition;

3. Exhibit 3 to the Yoon Declaration in Support of HTC’s Opposition;

4. Exhibit 4 to the Yoon Declaration in Support of HTC’s Opposition;

5. Exhibit 5 to the Yoon Declaration in Support of HTC’s Opposition;

Exhibit 6 to the Yoon Declaration in Support of HTC’s Opposition;

Exhibit 7 to the Yoon Declaration in Support of HTC’s Opposition;

eon

Exhibit 8 to the Yoon Declaration in Support of HTC’s Opposition;

9, Exhibit 9 to the Yoon Declaration in Support of HTC’s Opposition;

10. Exhibit 10 to the Yoon Declaration in Support of HTC’s Opposition;

1}. Exhibit 11 to the Yoon Declaration in Support of HTC’s Opposition;

[2, Exhibit 12 to the Yoon Declaration in Support of HTC’s Opposition;

13. Exhibit 13 to the Yoon Declaration in Support of HTC’s Opposition;

14. Exhibit 16 to the Yoon Declaration in Support of HTC’s Opposition;

15. Exhibit 17 to the Yoon Declaration in Support of HTC’s Opposition;

16. Exhibit 19 to the Yoon Declaration in Support of HTC’s Opposition;

17. Exhibit 20 to the Yoon Declaration in Support of HTC’s Opposition; and

18. Declaration of Mellow Pan in Support of HTC’s Opposition;

IF IS SO ORDERED.

a
Dated this \@® day of Pr , 2019.

    
   

i JAMES L. ROBART
TES DISTRICT JUDGE

HONORABL
UNITED ST.

Presented by:

By: /s/ Gresory L. Watts
Gregory L. Watts, WSBA # 43995

JPROPOSED| ORDER GRANTING 2 WILSON SONSINI GOODRICH & Rosati
HTC’s MOTION To FILE UNDER SEAL 701 Filth Avenue, Suite 5100

" Seattle, WA 98104-7036
CASE NO, 2:17-C¥-00932-JLR ‘Tel: (206) 883-2500

Fax: (206) 883-2699

 

 
 

 

So Oo SOUS

Il
12

13 |

14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cv-00932-JLR Document 138-2 Filed 07/22/19 Page 3 of3

WILSON SONSINI GOODRICH & ROSATI
Professional Corporation

701 Fifth Avenue, Suite 5100

Seattle, WA 98104-7036

Telephone: (206) 883-2500

Facsimile: (206) 883-2699

Email: gwatts@wsgr.com

James C. Yoon, CA Bar #177155 (pro hae vice)
Ryan R, Smith, CA Bar #229323 (pro hac vice)
Albert Shih, CA Bar # 251726 (pro hac vice)
Jamie Y, Otto, CA Bar # 295099 (pro hac vice)
WILSON SONSINI GOODRICH & ROSATI
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304-1050
Telephone: (650) 493-9300
Facsimile: (650) 565-5100
Email: fyoon@wsegr.com

rsmith@wsegr.com

ashih@wser.com

jotto@wsgr.com

Ty W. Callahan, CA Bar #312548 (pro hac vice)
WILSON SONSINI GOODRICH & ROSATI
Professional Corporation

633 West Fifth Street, Suite 1550

Los Angeles, CA 90071-2027

Telephone: (323) 210-2900

Facsimile: (866) 974-7329

Email: tcallahan@wsegr.com

Attorneys for Defendanis and Third-Party Plaintiffs
ATC Corporation and HTC America, Inc.

[PROPOSED] ORDER GRANTING 3
HTC’s MOTION To FILE UNDER SEAL ,
CASE No. 2:17-CV-00932-JLR

WILSON SONSINI GoopRICH & ROSATI

701 Fifth Avenue, Suite 5100
Seattle, WA 98104-7036
Teb: (206) 883-2500
Fax: (206) 883-2099

 

 
